department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date i date date uil legend 2s trust a_trust b dear we have considered your ruling_request dated date requesting a ruling under internal_revenue_code i r c sec_501 facts you are a non-profit association that operates a cemetery and are recognized as exempt from federal_income_tax under sec_501 c your sole activity is the care and maintenance of a family cemetery for the lineal_descendants and their spouses of 2s a historical figure your cemetery is located in close proximity to the historic 2s family residence contains the 2s family remains and is of historical significance to your state you intend to acquire approximately acres of undeveloped property adjacent to your existing property two trusts currently own the property as tenants in common trust a owns an undivided two-thirds interest in the property trust b owns an undivided one-third interest in the property your board members include several beneficiaries of one or both trusts the trusts will sell you the property at its current fair_market_value you state that to achieve this result you will obtain an independent third party appraisal mal from the american institute of real_estate appraisers you explain that the purpose of the acquisition is to provide a land buffer between your existing cemetery property and nearby residential and commercial property thereby acting as a deterrent to vandalism promote and preserve a sense of peace and tranquility in the cemetery preserve your historical connection to the surrounding land and provide additional space for memorial or contemplative gardens for the cemetery ruling requested the acquisition of the undeveloped property is consistent with and will not adversely affect your tax-exempt status as a cemetery_company described in sec_501 law sec_501 c provides an exemption from federal_income_tax for cemetery companies owned and operated exclusively for the benefit of their members or which are not operated for profit and any corporation chartered solely for the purpose of the disposal of bodies by burial or cremation which is not permitted by its charter to engage in any business not necessarily incidental to that purpose provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual revrul_76_91 1976_1_cb_150 held that an organization will not jeopardize its exemption under sec_501 c even though it deals with related parties in a commercial context as long as the dealings are at arm's length and prices are set by qualified and independent appraisers analysis sec_501 c prohibits cemetery companies from operating for any purpose other than the disposal of bodies you operate for the sole purpose of caring for and maintaining a family cemetery for the lineal_descendants and their spouses of - acquisition of the undeveloped property will further this purpose by providing a land buffer between your existing cemetery property and nearby residential and commercial property thereby acting as a deterrent to vandalism promoting and preserving a sense of peace and tranquility in the cemetery preserving your historical connection to the surrounding land and providing additional space for memorial or contemplative gardens for the cemetery for these reasons acquisition of the undeveloped property is directly related to your holding and use of the land as burial ground further sec_501 c prohibits cemetery companies from allowing net_earnings to inure to the benefit of any private_shareholder_or_individual you intend to purchase undeveloped property from two trusts-trust a and trust b-the beneficiaries of which include several of your board members accordingly the purchase of the undeveloped property will result in private_inurement unless the dealings are at arm's length and the prices are set by qualified independent appraisers revrul_76_91 in this case you state that the trusts will sell you the property at its current fair_market_value and that you will obtain an independent third party appraisal mal to ensure that you pay no more than fair_market_value for the property therefore no private_inurement results from your purchase of the undeveloped property conclusion based on the foregoing we rule that the acquisition of the undeveloped property is consistent with and will not adversely affect your tax-exempt status as a cemetery_company described in sec_501 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
